                                                         Fi'
                                                           t.F.
                                                              D p PQN G*OU'                                                  '
                                                         D
                                                         'N./
                                                          ..
                                                          . *w.','x
                                                            . t-
                                                                                                   ..
                                                                                                   'r'J ,. ( .
                                                                                                   . .
                                                                                                       '    ''
                                                                                                                 .       .
                                                                                                                                 .
                                                                                                                                     r       ..-   .
                                                            J. .
                                                          . ..     .. . .
                                                                                x
                                                                                    .

                                                                        I 0;QPVlX:.,*
                                                                                    à:    4I  .cly ' p,
                                                                                            .

                                                                                 j*  t-
                                                                                      .1
                                                                                       '
                                                                                       .4
                                                                                        +8wC
                                                                                           jjjK'
                                                                                        . . .. .       .
                                                                                                       ,s   .        .
                                                                                                                                     r
                                                                                                                                         .
                                                                                                                                         .
                                                                   J1'
                                                                     Vt. û ... :N1:10'
                                                                            .        h1.Ai.D.6fj,
                                                                                        . s.
                                                                                                jy
                                                                                                .
                                                                                                ,.
                                                                                                 N
                      IJM TED STA TES D ISTRICT CO URT
                      W ESTERN DISTRIC T OF VIRGG IA
                                 DM       LE


ITM TED STATES O F AM ERICA                :
                                           :
           V.                              : CaseNo.4:19-er-28
                                           @
                                           @

PAULETTE G ENETH A TOLLER                  #
                                           @




                               PLEA AGREEM ENT

      Ihave av eed to enter into a plea agreem entwith the United States ofA merica,
pursuanttq Rule 11(c)(1)(C)oftheFederalRulesofCriminalProcedure. Thetermsand
conditionsofthisagreementare asfollow s:

A .CH ARG EIS) -TO W m -CH I-AM- PLEADG G GUILTY AND W M VER O F
   RIGH TS

   1. TheChareesand 'otentialPunishm ent

      Myattomeyhasinformedmeofthenatureofthechargets)andtheelementsofthe
chargets)thatkmustbeproved by theUnited Statesbeyond areasonable doubtbeforeI
could befound guilty ascharged.

      lwillenteraplea ofguilty to Counts 1and 4 ofthe lndictment.

      Count 1 charges m e w ith possessing with the inténtto distribute and distributing
Schedule11controlled substances,in violation of21U.S.C.jj841(a)(1)& 841(b)(1)(C).
Themaximum statutorypenaltyisa5neof$1,000,000and/orimprisonmentforaterm of
twenty years,plusaterm ofsupew isedrelease ofatleasttlu'eeyears.

       Count 4 charges m e with acquiling and obtaining possession of controlled
substancesby m isrepresentation,gaud,forgery,deception,and subterfuge,in violation of
21U.S.C.j21U.S.C.jj843(a)(3)& 843(d)(1).Themaximum statutorypenaltyisafine
of$250,000and/orimprisonm entforaterm offouryears,plusaterm ofsupervisedrelease
ofoneyear.


                            nefendantulnitiau:          l
                                     page 1of 15
      1understandrestitutionmaybeordered,my assetsmaybesubjecttoforfeimre,and
feesm ay beimposed topay forincarceration,supervisedrelease,and costsofprosecution.
ln addition,a $100specialassessment,pursuantto 18U.S.C.j3013,willbeimposedper
felony countofconviction. lfurtherunderstand my supervised release m ay berevoked if
lviolateitstermsand conditions. Iunderstand aviolation ofsupervised release increases
thepossiblepeliod ofincarceration.

       Iam pleading guilty as described above because lam in factguilty and because l
believeitisin m y bestinterestto do so and notbecauseofany threatsorprom ises.

   2. W aiver ofConstitutionalRiehtsUpon a Plea ofGuill    .




      IacknowledgeIhavehad a11ofm y rightsexplained to m eand lexpressly recognize
Ihavethe following constitutionallightsand,by voluntarily pleading guilty,Iknowingly
w aiveand giveup thesevaluable constim tionalrights:

      a. Therightto plead notguilty and persistin thatplea;
      b. Therighttoaspeedy andpublicjurytial;
      c. 'laherightto assistance ofcounselatthattrialand in any subsequentappeal;
      d. Therightto rem ain silentattrial;
      e. Therightto testify attrial;
      f. The rightto congontand cross-exam inew imessescalled by thegovernm ent;
      g. The rightto presentevidence and wim essesin my own behalf;
      h. 'l'he rightto compulsory processofthe court;
      i. The rightto compelthe attendanceofw im essesattrial;
      j. Therighttobepresumedinnocent;
      k. The rightto aunanim ousguilty verdict;and
      1. The rightto appeala guilty verdict.

   3. Dism issalofCounts

      lf1com ply with my obligations underthe plea agreem ent,the United Statesw ill
move,atsentencing,thatlbe dismissed asa defendantin any remaining countts). I
stipulate and ap ee the U nited States had probable cause to bring a11the counts in the
lndictment which are being dismissed under this agreem ent, these charges were not
frivolous,vexatiousorin bad faith,and Iam nota çûprevailing party''with regard tothese
charges. lfurtherwaive any claim forattom ey'sfeesand otherlitigation expensesarising
outoftheinvestigation orprosecution ofthism atter.

                                                       >
                            Defendant'sInitlals: F
                                     Page 2 of 15
   4. Stipulation ofFacts

       In supportof this guilty plea 1 agree and stipulate to the following facts,which
satisfy the offense elem ents. These are the facts submitted forpurposes my guilty plea.
They do notnecessarily constitutea11ofthefactsin the case. Otherfactsm ay berelevant
to sentencing. The U nited States and Iretain the dghtto present additionalfactsto the
Courtto ensure afairand appropdate sentencein thiscase.

       From on or aboutSeptember 24,2001 untilJune 13,2019,1 was employed as a
pharmacy technician in the inpatientphnrmacy atSovah Health - Danvillein theW estem
District of V irginia. 1 had been a registered pharmacy technician with the V irginia
Departm entofH ealth Professionssinceon oraboutFebruary 20,2004.

       As a phnrmacy technician, m y duties included filling orders for controlled
substancesplaced by physiciansduring m y shift. These orderswould specify a drug and
quantity to be delivered to a particular nursing unitin the hospital. To 5l1an order,a
pharmacy technicianw ouldrem ovetherequestedquantity ofthecontrolled substancefrom
the main phnrmacy's autom ated dispensing system . 'I'he autom ated dispensing system in
the m ain phnrmacy is linked with dispensing èabinets in nm sing units tbroughout the
hospital.'l'he technician would also entera code thatidentified the dispensing cabinetin
the appropriate nursing unitofthe hospitalwhere the drugs were to be delivered. This
would triggerthatdispensing unitto expecta delivery ofthedrug, The technician would
deliverthedrugsto the appropriatedispensing unitand confirm delikery in the system .

      For each transaction,the system would also automatically generate a hard-copy
Controlled Substance Adminiskation record (tçCSA''). M on-duty pharmacistwould
review the transaction and sign the CSA.ln addition,an employee on the nursing floor
would verify the delivery to the dispensing cabinet by signing the CSA . A fter both
signatureshadbeen obtained,thetechnicianw ould filetheCSA inthepharmacy'srecords.

      Atsom e pointpriorto June 2017,Ibecam e aware ofa ltloophole''in the software
program .By inputting an outdated codeforadispensing unit,1could withdraw controlled
substK ces from the m ain pharm acy without the withdraw als being tracked by the
automated dispensing system. Forinstance,atsome point,the hospitalchanged the
location code foritsCritlcalCare Urlitfrom (ECRI''to SICCU .'' By withdrawing drugsfor
delivery to CR1,the system would not track the transaction. On multiple occasions,l
removeddmgsfrom thepharmacy vaultwithoutauthorization oraprogerpurppseand
inputted an outdated code,including CRI,in the system to preventitbemg tacked. To


                             Defendant'sInîtials:
                                      Page 3 of 15
furtherconcealthis activity,1 would remove or destroy the autom atically created CSA
associated with thefraudulenttransactions.

      1stolethepillsboth form y own personaluseand to distributeto others.

      Between June 2017 and June 2019,lconducted transactionsusing outdated codes
andwhereno CSA existson fileforthefollowing qumititiesofcontrolled substances:

          Schedule11controlled substances
             5006hydrocodonepills
             5993 oxycodonepills
             65hydrom op honepills

          Schedule IH contolled substances
             720 codeinepills

          Schedule IV contolled substances
             282 alprazolam pills
             713 lorazepam pills
             20 temazepam pills
             240 zolpidem pills

B. SEN TENCING PR OW SION S

   1. G eneralM atters

      Pursuantto Fed.R.Crim.P.11(c)(1)(C),theUnited Statesandlagreelshallbe
sentenced to a period ofincarceration w ithin therange of 12 m onthsto 36 m onths. The
partiesagreethisis:reasonablesentenceconsideling a11ofthefactsand circumstaûcesof
this case. Itmderstand the Courtmustsentence me within thisrange orrejecttheplea
aveement. If,and only if,the Courtrejects the plea am eement,l willbe given an
opport unity tow ithdraw my guiltyplea.TheUnited Statesand Iagree al1othersentencing
m attersr
        'including,butnotlimited to,supelvised release,fnes,and restitution,are leA to
the Court's discretion. Because the parties have stipulated the agreed to sentence of
im prisonm entisreasonable regardlessofthe guidelinescalculations,lw aive any rightI
m ay have to any future reduction in sentence based on a change in the sentencing
guidelines.

      lunderstand 1willhave an opportunity to review a copy ofmy presentencereport


                            Defendant'sInitials:
                                    Page 4 of 15
in advanceofmy sentencinghearingandmay fileobjections,asappropriate. Iwillhave
an oppo> nity at m y sentencing heming to present evidence,bring w itnesses, cross-
exam ine any witnesses the governmentcalls to testify,and argue to the Courtwhatan
appropriatesentence should bewithin the confnesoftheterm softhisagreem ent.

       l understand I w illnot be eligible for parole during any term of im prisonm ent
im posed.

   2. Sentencine Guidelines

      Istipulate and agree thata11m atterspertaining to any ofthe countsofthe charging
documentts),including any dismissed counts, are relevant conduct for purposes of
jentencing.

       Iunderstand guidelinesectionsm ay be applicableto m y caseand theUnited States
and Iw illbefreeto arguewhetherthese sectionsshould orshould notapply;to the extent
the argum ents arenotinconsistentwith the stipulations,recom mendations and terms set
forth in thispleaagreem ent.

      1 agree to acceptresponsibility form y conduct. IfIcomply with m y obligations
underthisplea agreem entand acceptresponsibility formy conduct,theUnited Stateswill
recomm end the Court grant me a two-levelreduction in my offense level,pursuantto
U.S.S.G.j3E1.1(a)and,ifapplicable,atsentencing,willmovethat1receiveaone-level
reduction in my offense level,ptlrsuant to U.S.S.G.j 3E1.1(b),for purposes of any
guidelines calculation. However,l stipulate thatiflfailto acceptresponsibility form y
conductorfailto comply with any provision ofthisplea agreem ent,1should notreceive
credit for acceptance ofresponsibility. In addition,I understand and agree the United
States will have a contkming objection to me receiving credit for acceptance of
resgonsibilitytmtil1havetestifiedtruthfullyatmy sentencinghearing,ifcalleduponto
testlfy. I agree the United States w illnotbe required to make any other notice of its
objectiononthisbasis.


   3. SubstantialAssistance

      Iunderstand the United Statesretainsal1of its rightsptlrsuantto Fed.R.Crim .P.
3509,U.S.S.G.j5K1.1and 18U.S.C.j 35534$. 1understand even iflfully cooperate
with 1aw enforcem ent,the United States isunderno obligation to make a m otion forthe


                             Defendant'sInitials:
                                     Page 5 of 15
reduction ofm y sentence. lunderstand iftheUnited Statesm akesamotion forareduction
in m y sentence,the Court,after hee ng the evidence,w ill determ ine how much of a
departure,ifany,1shouldbe given.

   4. M onetarv Oblizattons

      a. SpecialAssessm ents.Finesand Restitution

      1 understand persons convicted of crimes are required to pay a m andatory
assessmentof$100.00perfelony cotmtofconviction. Iagree1willsubmittotheU.S.
Clerk's Office,a certified check,money order,orattorney'strustcheck,m adepayableto
the ilclerk,U.S.DistrictCourt''forthetotalnm ountdueform andatory assessm entsprior
to entering m y pleaofguilty. ,''

        lagreeto pay restitution fortheentire scopeofmy criminalconduct,including,but
notlim ited to,al1m atters included asrelevantconduct. In addition,1 agree to pay any
restim tion required by law ,including,butnotlimited to,am ountsdue pursuantto 18U SC
bj2259,3663,and/or3663A. Itmderstandand apeearequirement1pay restittion for
a11oftheabove-stated matterswillbeimposedupon measpartofany finaljudgmentin
thism atter.

       l further agree to m ake good faith efforts toward paym ent of a11 m andatory
assessments,restim tion and fines,with whatever m eans 1have atm y disposal. I av ee
failureto do so willconstitute aviolation ofthisap eem ent.1w illexecute any docum ents
necessary to release tlze funds1have in any repository,bnnk,investment,otherfnancial
instimtion,or any other location in order to make partial or totalpaym enttoward the
mandatory assessm ents,restitution and fm esimposed in m y case.

      Ifully understand restitution and forfeiture are separate financialobligationswhich
m ay be imposed upon a crim inaldefendant. lfurtherunderstandthereisaprocesswithin
the Departm ent of Justice whereby,in certain circum stances, forfeited funds m ay be
applied to restimtion obligations. lunderstand no one hasm ade any prom isesto m e that
such aprocesswillresultin adecreasein m y restitution obligationsin thiscase.

      1tmderstand and agree,pursuantto 18 U.S.C.jj 3613 and 3664(n9,whatever
monetary penalties are imposed by the Courtwillbe due immediately and subjectto
im m ediateenforcèm entby theUnited Statesasprovided forby stam te.Iunderstand ifthe
Cpurt imposes a schedule of paym ents,that schedule is only a minim um schedule of
paym entsand notthe only m ethod,noralimitation on them ethods,availabletotheUnited


                             Defendant'sInitials:
                                      Page 6 of 15
Statestoenforcethejudgment.
       Iagreeto granttheUnited Statesa wage assir m ent,liquidate assets,orcomplete
any othertaskswhich w illresultin im m ediatepaym entin full,orpaym entin the shortest
timeinwhichfu11paymentcanbereasonablymadeasrequiredunder18U.S.C.j35724*.
       Iexpressly authorizetheUnited StatesAttom ey'sOfficeto obtain acreditreporton
m ein orderto evaluatem y ability to satisfy any financialobligation im posed by theCourt.

       1agree the following provisions,orwordsof sim ilareffect,should be included as
conditions ofprobation and/or supervised release:(1) Sl-
                                                       l-he defendantshallnotify the
FinancialLitijationUnit,UnitedStatesAttorney'sOftke,inwriting,ofany interestin
property obtam ed,directly or indirectly,including any interestobtained underany other
nam e,or entity,including a trust,partnership or com oration aher the execution ofthis
agreementuntila11fmes,restitution,moneyjudgmentsandmonetm'     y assessmentsarepaid'
in full''and (2)tThe Defendantshallnotify the FinancialLitigation Unit,United States
Attorney'sOffke,inwriting,atleast30dayspriortotransferringanyinterestinproperty
ow ned dlrectly orindirectly byD efendant,including any interestheld orownedunderany
other name or entity, including tnzsts, partnership and/or cop orations until a11 fm es,
restimtion,moneyjudgmentsandmonetary assessmentsarepaid inful1.''
       The parties will also jointly recommend that as a condition of probation or
Cupervised release,D efendantw illnotify the Financial Litigation Unit, United States
Attorney's Offk e,before Defendanttransfers any interestin property owned directly or
indirectly by Defendant,including any interestheld or owned under any othernam e or
entity,includingtrusts,pm nership and/orcorporations. See18U.S.C.j36644k),(n).
      RegardlessofwhetherornottheCourtsgecificallydirectsparticipationorimposes
a scàedule ofpayments,1agree to fully partlcipate in inmateemploymentunderany
available orrecom m endedprogram soperated by the Bureau ofPrisons.

       1agreeanypaymentsmadebymeshallbeappliedfullytothenon-jointandseveral
portion ofmy outstanding restimtion balance untilthe non-jointand severalportion of
restitution ispaid in 1 11,unlessthe Courtdeterminesthatto do so would causeahardship
to avictim oftheoffensets).
       b. D utv toM ake FingnciglDisclosures
       lunderstand in thiscasethereisapossibility substantialfm esand/orrestimtion may


                              Defendant'sInitials: '
                                      Page 7 of 15
be im posed. In orderto assistthe United States asto any recom m endation and in any
necessary collection ofthose sum s,Iagree,ifrequestedby theUnited States,to providea
completeand truthfulfm ancialstatem entto the United StatesAttom ey'sOffice,within 30
daysofthe requestor3 dayspriorto sentencing,whicheverisearlier,detailing al1incom e,
expenditures,assets,liabilitiesjgiftsand conveyancesby mlselllmy spouse and my
dependentchildren and any corporation,partnership orotherentlty in which Ihold orhave
held an interest,forthe period starting on January 1stof the year priorto the year m y
oflknse began and continuing through the date ofthe statem ent. Thisânancialstatem ent
shallbe submitted in a form acceptableto theUnited StatesAttorney'softk e.

       From the time of the signing of this agreem ent or the date 1 sign the fmancial
statem ent,whichever is earlier,l am ee not to convey anything of value to any person
w ithoutthe authorization oftheUnited StatesAttorney'sOffice.

      c. Understandinz ofCollection M atter,

      Iunderstand:

      1. asgartofthejudgmentinthiscaseIwillbeorderedtopayoneormoremonetary
         obllgations;
      2. paym entshoûld be m ade asordered by the Court;
      3. 1mustm ailpaym ents,by cashier'scheck orm oney order,payableto the ''Clerk,
         U .S.DistrictCourt''to: 210 Frnnklin Road,S.W .,Suite540,Roanoke,V irginia
         24011;and includem y nam eand courtnumberon thecheck orm oney order;
      4. interest(unlesswaivedby theCourt)andpenaltiesmustbeimposedforlateor
         m issed payments;
      5. theUnited Statesm ay filelienson m yrealànd personalproperty thatwillrem ain
          inplaçeuntilmonetaryobligationsarepaidin 111,oruntilliensexpire(thelater
          of20yearsfrom dateofsentencing orreleasefrom incarceration);
      6. iflretain counselto representm eregarding the United States'effortsto collect
         any of m y m onetary obligations,Iwill imm ediately notify the United States
         Attom ey'sOffk e,ATTN : FinancialLitigation Unit,P.O.Box 1709,Roanoke,
         Virginia24008-1709,in writing,ofthe factofm y legalrepresentation;and
      7.1,ormy attomey if an attomey willrepresentme regarding collection of
         m onetary obligatlons, can contact the U .S. Attom ey's Office's Financial
         Litigation Unitat540/857-2259.

C.ADDITIONAL M ATTER S




                            nefendant'sza;//,?x.
                                               -       5
                                                       '
                                                       1
                                    page 8 of 15
   1. W aiverofPresence ofCounsel

       I understand my attorney m ay be present at any contact with any govem m ent
persozm el. H ow ever,by m y signature below ,l expressly waive the presence ofcounsel
during such contacts and agree governmentpersonnelm ay contactm e withoutthe prior
approvalofmy attorney. Atany tim e during such contactswith govem m entpersorm el,1
m ay request the presence of my attorney and the contact will be suspended until my
attorney anivesorindicatesthatthe contactm ay continue.

   2. W aiverofR iehtto Appeal

     Knowing that1have arightofdirectappealofmy sentence under 18 U.S.C.j
3742/)andthegroundslistedtherein,lexpressly waivetherightto appealmysentence
on those grotm dsoron any ground. In addition,lhereby waive m y rightofappealasto
any and a11otherissues in this m atterand agree 1w illnotfile a notice of appeal. 1am
knowingly and voluntarily w aiving any rightto appeal. By sir ing thisagreement,Iam
explicitly and irrevocably directing m y attom ey not to file a notice of appeal.
N otwithstandlng any otherlanguage to thecontrary,Iam notwcfv/ag my righttoappeal
ortohaveza# attorneyfleanoticeofappeal,astoany lssuewhichcannotbewaived,by
law. 1tm derstand theUnited States expressly reserves a11ofitsrightsto appeal. I agree
and understand ifIflleany courtdocument(exceptforan appealbased on an issue
thatcannotbew aived,by law ,or a collateralattack based on ineffectiveassistanceof
counsel)seeking to disturb,in any way,any orderimposed in my case such action
shallconstitxtea failureto com ply with a provision ofthisagreem ent.

   3. W aiverofR iehtto Collaterallv Attaek

        1waive any right1m ay have to collaterally attack,in any future proçeeding,any
orderissued in thism atter,unlesssuch attack isbased on ineffectiveassistance ofcolmsel,
and agree Iwillnot;le any docum entwhich seeksto disturb any such order,unless such
filing isbased on ineffective assistance ofcounsel.I agree and understand thatifIFlle
any courtdocument(exceptforan appealbased on an issuenototherwisewaived in
tM s agreem ent; an appealbased bn an issue that cannot be waived,by law ; or a
collateralattack based on ineffectiveassistanceofcounsel)seekingto disturb,in any
w ay,any order im posed in m y case,such action shallconstitute a failureto com ply
with a provision ofthisagreem ent.

   4. Inform ation AccessW aiver



                             Defendant'sInîtials:
                                     Page 9 of 15.
r
          1knowinjlyandvoluntarilyagreetowaivea1lrights,whetherasserteddirectlyor
    by a representatlve,to requestor receive from any departmentor agency ofthe United
    States any records pertaining to the investigation or prosecution ofthis case,including
    withoutlim itation any recordsthatm ay be soughtunderthe Freedom ofInform ation Act,
    5U.S.C.9552,orthePrivacyActof1974,5U.S.C.5552a.
       5. W aiver ofW itnessFee

          1agreeto waive a11rights,claim sorinterestin any witnessfee lm ay be eligible to
    receive pursuantto 28 U.S.C.j 1821,formy appearance atany Czrand Jury,wimess
    conference orcourtproceeding.

       6. Abandonm entofSeized Item s

          By signingthispleaagreem ent,lhereby abandon m y interestin,and consentto the
    officialuse,destruction orotherdispositionofeach item ohtainedby any1aw enforcement
    agency during thecourseoftheinvestigation,unlesssuch item isspecifcally provided for
    in anotherprovision of thisplea agreem ent. l further waive any and a11notice of any
    proceeding to implem enttheofficialuse,destruction,abandonm ent,orotherdisposition of
    such item s.

       7. D eportation

            Iunderstand ifIam notacitizen oftheUnited States,oriflam anaturalizedcitizen,
    pleading guilty m ay have consequenceswith respectto m y im migration stam sincluding,
    butnotlim ited to,deportation from theUnited States,denialofUnited Statescitizenship,
    denialof admission to the United States in the future,or denaturalization. I expressly
    recor ize underfederallaw ,conviction for abroad range ofcrim es can lead to adverse
    im m igration consequences including,but not lim ited to, autom atic removal from the
    United States,and that no one,including m y attom ey or the Courq can predict with
    certainty the effectofa conviction on my immigration stams. 1nm notrel/ng on any
    prom ise orbeliefabouttheim m ip ation consequencesofpleading guilty. lwantto plead
    guilty regardlessofany potentialim mip ation consequences.

       8. DeniglofFeieralBenents
                     -




          Atthe discretion ofthe court,1understand lm ay also be denied any ora11federal
    benefts,asthatterm isdefmedin 21U.S.C.j862,(a)foruptofiveyearsifthisismyGrst
    conviction of a federal or state offense consisting of the diskibution of conkolled


                                 Defendant'sInitialst
                                        Page 10 of 15
substances,or up to one year ifthis is m y first conviction of a federalor state offense
involving thepossession ofacontrolled substance;or(b)foruptotenyearsifthisismy
second conviction ofa federalorstate offense consisting ofthe distribution ofcontrolled
substances,orup to five yearsifthisism y second ormore conviction ofafederalorstate
offense involving the possession of a controlled substance. lfthis is m y third or m ore
conviction of a federal or state offense consisting of the diskibution of controllçd
substances,1understand lcould bepermane    'ntly ineligible for allfederalbenefits,asthat
term isdefinedin21U.S.C.j 862(d).
   9. Adm iss-
             ibilitx t).
                       fStatem en4s

      l understand any statements 1 make (including this plea agreement, and my
admissionofgùilt)duringorinpreparationforanyguiltypleahearing,sedtencinghearing,
orotherhearing and any statem ents 1m ake orhave m ade to law enforcementagents,in
any setting (including during a proffer),may be used againstme in this orany other
proceeding. 1knowingly waive any rightIm ay have underthe Constim tion,any statute,
rule or other source of 1aw to have such statem ents, or evidence derived from such
statements,suppressed orexcluded âom being adm itted into evidence and stipulate that
such statem entscan be adm itted into evidence.

   lo.A dditionalO blieations

        1agreethat1willnotseek reinstatementofmy pharm acy teclm icianregistration nor
w ill1 seek to obtain a new pharm acy technician registration. 1furtheragree notto seek
employm entin any position which includeshandlingoforaccessto controlled substances.

l agree to cooperate fully with law enforcem entagentsand w illdisclose to them ,atany
tim e requested by them ,m y knowledge of any criminal activity. l agree I willtestify
truthfully.Iherebywaiveanyt'ightlmayhavetorefusetoansweranyquestions.lajree
to be debriefed by 1aw enforcem entagents concerning any m atter. 1 understand itls a
felony offense to m ake falsestatem entsto 1aw enforcem entagentsorto testify falsely.

      1ap ee notto com m itany ofthe following acts:

          * attempt to withdraw my guilty plea,unless the Courtrejects the plea
             am eem ent;
          * deny Icom m itted any crim eto which lhavepled guilty;
          * makeoradoptanyargumentsorobjectionstothepresentencereportthatare
             inconsistentw ith thispleaagreement;


                             Defendant'sInitials:
                                      Page 11 of 15
         @ obstructjustice;
         *   failto com ply with any provision ofthispleaagreement;
         *   com mitany othercrim e;
         @   m ake afalse statem ent;
         *   failto entermy pleaofguilty when scheduled to do so,unlessa continuance
             isagreed to by theUnited StatesAttorney'sOfficeand granted by theCourq
         * failto testify truthflllly,asto any matter,ifcalled upon to do so (atmy
           sentencinghearing oranyotherproceeding);
         . refuseto answerany question;
         * failto com ply with any reasonable requestofthe United States Attorney's
           Office;or.
         * failto cooperate with 1aw enforcem entagents.

D .REG DIES A VAH M LE TO TH E UNITED STATES
       I hereby stipulate and agree that the United States Attorney's ofsce m ay,atits
election,pursueany ora11ofthefollowing rem ediesifIfailto comply with any provision
ofthisagreem ent:(a)declarethispleaagreementvoid;(b)refusetodismissanycharges;
(c)reinstate any dismissed charges;(d)file new charges;(e)withdraw any substantial
assistancem otion m ade,regardlessofwhethersubstantialassistancrhasbeen perform ed;
(9 refusetoabidebyanyprovision,stipulations,and/ormcommendationscontainedinthis
pleaagreement;or(g)takeanyotheractionprovidedfortmderthisagreementorbystamte,
regulatipn orcourtrule.

      Inaddition,Iagreeillforanyreason,my conviction issetaside,orIfailtocomply
with any obligation underthepleaap eem ent,theUnited Statesm ay file,by indictm entor
infonpation, any charges against m e which were filçd and/or could have been filed
concem ing them attersinvolvedin theinstantinvestigation.lhereby waivem y rightunder
Federalk. uleofCriminalProcedtlre7tobeproceededagainstbyindictmeptand consent
tothefilingofaninformationagainstmeconcerninganysuchcharges.Ialsoherebywaive
any statute oflim itationsdefense asto any such charges.

      The rem edies set forth above are cum ulative and not mum ally exclusive. The
United States'election ofany oftheserem edies,otherthm1declaring thisplea agreem ent
void,doesnot,in any way,terminate my obligatioù to èom ply with the term softhe plea
ap eement. The use ofEiif'in thissection doesnotm ean tiif,and only if.''

E.GENERAL PRovljloxs


                             Dqfendant'sJàf/fllJ'
                                                J
                                     Page 12 of 15
                                              ?




     1. Lin/tation of?kareenlent

         'Fhis agreem entonly binds the United States Attom ey's Office for the W estern
  Districtof Virginia. ltdoes notbind any state or localprosecutor,other United States
  Attom ey's Office orother office or agency ofthe United StatesGovem m ent,including,
  butnot lim ited to,the Tax Division of the United States D epartm entofJustice,or the
  Internal Revenue Service of the United States Departm ent of the Treasuly These
  individualsand agenciesremain âeetoprosecutemeforany offensets)committedwithin
  theirrespectivejurisdictions.
     2. EffectofM v Sienature

         lunderstand m y signature on this agreem entconstitutes a binding offerby m e to
  enterinto thisagreem ent. lunderstand theUnited Stateshasnotaccepted m y offertmtilit
  signsthe agreem ent.

     3. Effective Representation

          lhavediscussedtheterm softheforegoingpleaagreementanda1lm atterspertaining
  to the chargesagainstmew ith m y attorney and am fully satisfiedwith m y attorney and m y
  attorney's advice. Atthistime,1have no dissatisfaction orcomplaintwith m y attom ey's
  representation. lagreeto m akeknown to the Courtno laterthan atthe time ofsentencing
' any dissatisfaction orcomplaintImay havew ith m y attorney'srepresentation.



     4. M isconduct

         lf 1 have any information concerning any conduct of any govem m ent attorney,
  agent,employee,orcontractorwhich couldbeconstrued asm isconductoran ethical,civil,
  orcrim inalviolation,Iagreeto make such conductknown to theUnited StatesAttom ey's
  Oflice and the Cburt,in writing,as soon as possible,but no later than m y sentencing
  hearing.

     5. FinalM atters

         lunderstand athorough presentenceinvestigation willbeconducted and sentencing
  recom m endationsindependentofthe United StatesAttorney'sOfficewillbe m adeby the
  presentence preparer,which the Courtm ay adoptortake into consideration. Iunderstand


                               Defendant'sInitials:
                                       Page 13 of 15
any calculation regarding the guidelinesby the United StatesAttorney's Office orby my
attom eyisspeculative and isnotbindingupontheCourt,theProbation OfficeortheUnited
StatesAttorney's Office. N o guaranteehasbeen m adeby anyone regarding the effectof
the guidelineson m y case.

       Iunderstand the prosecution willbe free to allocute or describe the nam re ofthis
offense and the evidence in this case and make any recomm endationsnotprohibited by
thisagreem ent.

       Itm derstand the United Statesretainsthe right,notw ithstanding any provision in
thisplea agreem ent,to inform the Probation Office and the Courtofallrelevantfacts,to
addresstheCourtwith respectto thenatureand sèriousnessoftheoffensets),to respond
to any questions raised by the Courq to correctany inaccuracies orinadequacies in the
presentencereportand to respond to any statem entsm ade to theCourtby oron behalfof
thedefendant.

      1 willingly stipulate there is a suffcient factualbasis to supporteach and every
materialfactual allegation contained within the charging documentts)to which l am
pleading guilty.

      Iunderstand thisagreementdoesnotajplytoanycrimesorchargesnotaddressed
in thisagreem ent. Ilmderstand if1should testify falsely in thisorin arelated proceeding
lmay beprosecuted forperjuryand statementsImay havegiven authodtiespursuantto
thisagreem entm ay beused againstm ein such aproceeding.

       Iunderstand m y attorney willbe freeto argueany m itigating factorson m y behalf;
to theextentthey arenotinconsistentwith theterm softhisagreem ent. lunderstand Iwill
have an opportunity to personally addressthe Courtpriorto sentçncebeing im posed.

      Thiswriting setsforth the entireunderstanding between thepartiesand constitutes
the com pletepleea agreem entbetween theUnited StatesAttorney forthe W estern District
ofVirginia and m e,and no other additionalterm s oragreements shallbe entered except
and unlessthose othertermsoragreem ents are in wliting and signed by the parties.This
?1eaagreementsupersedesa11priortmderstandings,promises,agreements,orconditions,
lfany,between theUnited Statesand m e.

       lhave consulted with my attorney and fully understand al1m y rights. Ihave read
thispleaagreem entand carefullyreviewed evezy partofitwith my attom ey. Itmderstand
this agreem ent and I voluntarily av ee to it. l have notbeen coerced,threatened,or


                             Defendant'sInitîals:
                                     Page 14 of 15
           :




        prom ised anything other than the term s of this plea agreem ent, described above, in
        exchange form y plea ofguilty. Being aware ofa11ofthe possible cpnsequences ofm y
        plea,Ihaveindependently decided to enterthispleaofmy own freewill,and am affirming
        thatagreem enton thisdate and by my signa ebelow .

        D ate:                                                          /
                                                 PauletteG enetha Toller, efendant

                 Ihave fully explained a1lrightsavailableto m y clientwith respectto theoffenses
        listed in thepending charging documentts). Ihave carefully reviewed every partofthis
        plea agreem entwith m y client. To my knowledge,m y client's decision to enterinto this
        agreem entisan informed and voluntary one.

              lunderstand 1m ay be presentatany contactwith m y clientby any governm ent
        persormel.H owever,by m y signaturebelow,1expressly consentto directcontactwith m y
        client,withoutm y priorapproval,by govem m entpersonnel,including butnotlimited to,
        in regard to the collection ofm onetary am ounts owed in thisand a1lrelated m atters. At
        any time during such contacts with governm entpersonnel,m y clientm ay requestm y
        presence and the contactwillbe suspended untillnrrivc orindicatethatthe contactm ay
    '
        continue.

              IfIwillcontinuetorepresentmy clientregardingtheUnited States'effortstocollect
        any m onetary obligations, I will notify the United States Attorney's Offk e, AI'
                                                                                        TN :
        FinancialLitigation Unit,P.O.Box 1709,Roanoke,Virginia 24008-1709,in writing,of
        thefactofmy continuedlègalrepresentation within 10 daysoftheenky ofjudgmentin
        thiscase.


        Date: A //.h/A &                                      K 'M
                                                 R an V.Cargill,Esq.
                                                 C ounselfor Defendant



!
:
I
        Date: Y/TCl22                                   G/t
                                                 M icsaelA.Baudinet
                                                 A ssistantUnited StatesAttorney
                                                 Virginia Bar No.83633



                              '
                                       Defendant'sInitials:
                                               Page 15 of 15
